DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed December 21st, 2021 has been entered. Claims 2-4, 8 and 10 have been amended. Claims 1-10 remain pending. Applicant’s amendments to the drawings and specification overcome each objection previously set forth in the Non-Final Office Action mailed September 21st, 2021.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Konolige et al. (US 9272417). 
Regarding claim 1, Konolige et al. (US 9272417) teaches a parcel identification apparatus (Col. 1 lines 23-34), comprising: 
a pickup device (Fig. 4C #402 “robot arm”), comprising a pickup portion (Fig. 4C #404 “suction gripper”) for picking up and holding a to-be- identified parcel (Fig. 4C #408 “box”), and a first identification device (Fig. 4C #418 “sensor”) disposed on the pickup portion so as to at least identify parcel information on a side that is of the to-be-identified parcel and that faces towards the pickup portion (Col. 16 lines 25-29, 41-42); and 

Regarding claim 2, Konolige et al. (US 9272417) teaches a parcel identification apparatus wherein the pickup device (Fig. 4C #402 “robot arm”) is configured to enable a position of the to-be-identified parcel (Fig. 4C #408 “box”) held by the pickup portion to be changed (Col 16 lines 51-53), so that the parcel information on the other sides is identified by the second identification device (Fig. 4C #420, 422 “sensors”). 
Regarding claim 3, Konolige et al. (US 9272417) teaches a parcel identification apparatus wherein at least one of the pickup portion (Fig. 4C #404 “suction gripper”) is rotatable around the axis thereof (Col. 5 lines 64-67) and the pickup portion is rotatable around an external axis as a whole (Fig. 4A #412, 416 “trajectories”), so as to change a position of the to-be-identified parcel held by the pickup portion (Col. 15 lines 17-28). 
Regarding claim 4, Konolige et al. (US 9272417) teaches a parcel identification apparatus wherein at least one of the first identification device (Fig. 4C #418 “sensor”) faces towards a holding position where the pickup portion holds the to-be-identified parcel (Fig. 4C #418 faces #408); and the first identification device is disposed at the middle of the pickup portion (Fig. 4C #418 disposed on robot arm, which is picks up the center of #408). 
Regarding claim 5, Konolige et al. (US 9272417) teaches a parcel identification apparatus wherein the pickup device (Fig. 4C #402 “robot arm”) comprises a robot, and the pickup portion (Fig. 4C #404 “suction gripper”) is a manipulator connected to an arm end of the robot (Col. 14 lines 59-66). 
Regarding claim 6, Konolige et al. (US 9272417) teaches a parcel identification apparatus wherein the robot is a six-axis robot (Col. 15 lines 29-30). 
Regarding claim 7, Konolige et al. (US 9272417) teaches a parcel identification apparatus wherein the second identification device (Fig. 4C #420, 422 “sensors”) comprises two external identification units (Col. 16 lines 42-44), each of which independently identifies parcel information (Col. 16 lines 43-50); and the first identification device (Fig. 4C #418 “sensor”) and the two external identification units (Fig. 4C #420, 422 “sensors”) constitute three vertexes of an acute-angled triangle (Fig. 4C #418, 420 and 422 show vertexes of acute-angled triangle). 
Regarding claim 8, Konolige et al. (US 9272417) teaches a parcel identification apparatus wherein at least one of the first identification device (Fig. 4C #418 “sensor”) and the second identification device (Fig. 4C #420, 422 “sensors”) comprises a scanner for scanning identification codes (Col. 12 lines 33-41). 
Regarding claim 9, Konolige et al. (US 9272417) teaches a parcel identification apparatus comprising the parcel identification apparatus according to claim 1 (see claim 1 above), wherein the parcel identification apparatus is disposed at a sorting inlet (Col. 13 lines 1-9 “queue of boxes”) of the parcel sorting apparatus, so as to pick up a parcel at the sorting inlet and identify parcel information therein (Col. 14 lines 49-58). 
Regarding claim 10, Konolige et al. (US 9272417) teaches a parcel identification apparatus wherein the parcel sorting apparatus comprises a sorting platform (Col. 13 lines 1-3), and an automated guided vehicle (Col. 13 lines 35-40, Col. 6 lines 54-57) disposed on the sorting platform; the sorting platform comprises the sorting inlet (Col. 13 lines 1-9 “queue of boxes”) and a plurality of sorting outlets (Col. 13 lines 1-3 “truck or container loading”, “pallet loading”), and the automated guided vehicle is configured to receive a parcel (Col. 6 lines 54-57) held by the pickup device (Fig. 4C #402 “robot arm”) and transport the received parcel to a corresponding sorting outlet (Col. 13 lines 1-3 “truck or container”, “pallet”) according to the parcel information of the received parcel identified (Col. 14 lines . 
Response to Arguments
Applicant's arguments filed December 21st, 2021 have been fully considered but they are not persuasive. 
Regarding the Applicant’s argument that Konolige et al. (US 9272417) does not teach a sensor which can be used to identify parcel information attached on the sides of the to-be-identified parcel, the Examiner would like to clarify that Konolige et al. states “In some examples, object bounding volumes may be computed and/or distinguishing features of objects may be found (such as textures, colors, barcodes or OCR)…an object’s locations may be derived from reading a barcode” (Col. 12 lines 32-39), wherein a “barcode” may comprise parcel information attached to the to-be-identified parcel. Additionally, Konolige et al. states “one or more depth or visual sensors may be mounted or otherwise positioned on a robot arm. As the robot arm moves to grip and pick up an object, the on-arm sensor(s) may collect sensor data in order to estimate the dimensions, size and/or shape of the object” (Col. 16 lines 25-29). Therefore Konolige et al. teaches a sensor which can be used to identify parcel information attached on the sides of a to-be-identified item. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Molly K Devine whose telephone number is (571)270-7205. The examiner can normally be reached Mon-Fri 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on (571) 272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.K.D./Examiner, Art Unit 3653            

/MICHAEL MCCULLOUGH/Supervisory Patent Examiner, Art Unit 3653